                                          Case 4:20-cv-05862-HSG Document 12 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DOMINO,                                     Case No. 20-cv-05862-HSG
                                   8                     Plaintiff,                          ORDER DISMISSING CASE
                                                                                             WITHOUT PREJUDICE
                                   9              v.

                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 14, 2021, the Court denied Plaintiff’s motion to proceed in forma pauperis,

                                  14   with leave to amend. See Dkt. No. 11. The Court directed Plaintiff to file any amended complaint

                                  15   and motion to proceed in forma pauperis within 45 days. See id. at 8. The Court made clear in its

                                  16   order that failure to adhere to this deadline would result in the dismissal of this action. Id.

                                  17   Because Plaintiff did not submit an amended complaint, this action is dismissed without prejudice.

                                  18   The Clerk is directed to close the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 3/8/2021

                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
